DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by English et al. (US 2007/0210082 A1).

Re. claim 1: English discloses an apparatus comprising: 
a cold plate (102 made of metal); and (see fig. 1; para. 0072-0073, 0081)
a thermally conductive sheet (104) that is in thermal and mechanical contact with the cold plate via spring fingers (fingers upon which detents 128 are formed) of the sheet, which surround and slippably engage (slippably engaged at least during assembly into openings 124) all sides of an outer edge of the cold plate. (see fig. 1-4, 7; para. 0074-0080)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20130155624 A1).

Re. claim 1: Yang discloses an apparatus comprising: 
a cold plate (10); and (see fig. 1-4; para. 0014-0015)
a thermally conductive sheet (20, 22, 30 combined) that is in thermal and mechanical contact with the cold plate via spring fingers (30) of the sheet, which surround and slippably engage (engaged during assembly and disassembly) three sides of an outer edge (12) of the cold plate. (see fig. 1, 4, 5; para. 0019-0023)
Yang fails to disclose:
wherein the spring fingers surround and slippably engage all sides of an outer edge of the cold plate.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide additional spring fingers such that all sides are engaged by spring fingers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, (7th Cir. 1977). One of ordinary skill would have been motivated to do this in order to provide additional holding force and redundancy to secure the cold plate. 

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over English et al. (US 2007/0210082 A1).

Re. claim 1: English discloses an apparatus comprising: 
a cold plate (102 made of metal); and (see fig. 1; para. 0072-0073, 0081)
a thermally conductive sheet (104) that is in thermal and mechanical contact with the cold plate via spring fingers (fingers upon which detents 128 are formed) of the sheet, which surround and slippably engage (slippably engaged at least during assembly into openings 124) all sides of an outer edge of the cold plate. (see fig. 1-4, 7; para. 0074-0080)


1. (Currently amended) An apparatus comprising: 
a cold plate; and 
a thermally conductive sheet that is in thermal and mechanical contact with the cold plate via spring fingers of the sheet, which surround and slippably engage all sides of an outer edge of the cold plate.


Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 2: the limitations of “wherein the cold plate makes thermal contact with the high-power component through a first separable thermal interface material; and wherein the thermally conductive sheet is formed to match the topology of the circuit board, and makes thermal contact with the low-power component at a portion of the sheet that is distal from the cold plate” in combination with the remaining limitations in the claim cannot be found in the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deeney et al. (US 6,791,184 B2) discloses a sheet being slippably engaged with an outer edge of a package. Rowlette (US 5,129,833) discloses a sheet being slippably engaged via spring fingers around all edges of a cold plate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 2, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835